Citation Nr: 0839763	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Lincoln, Nebraska, that 
denied service connection for bilateral hearing loss.  

For the following reasons, the Board finds that service 
connection for bilateral hearing loss is not warranted.

FINDING OF FACT


The veteran does not have bilateral hearing loss that is 
related to his military service.  


CONCLUSION OF LAW

The veteran does not have bilateral hearing loss related to 
his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107 (West 2002); 38 C.F.R.
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005.  Specifically regarding VA's duty to notify, the 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  While the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), since the veteran's claim for bilateral 
hearing loss will be denied, these questions are not now 
before the Board.  Consequently, a remand of the bilateral 
hearing loss service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet. 



II.  Background

The veteran asserts that he experienced bilateral hearing 
loss beginning in February 1967, due to exposure to loud 
noises while serving in the Air Force.  He further asserts 
that he was treated for bilateral hearing loss at Aviano Air 
Force Base, Italy, between February 1967 and February 1969; 
however, there is no medical evidence of record to support 
this.  His service medical records do not show any complaint 
of, or treatment for hearing loss between 1967 and 1970.  The 
veteran avers that he worked on or near a flight line.  His 
service records indicate that he was a Material Facilities 
Specialist (related civilian occupation of a stockroom 
inventory clerk) during his military service.

On January 7, 2006, the veteran was given a VA audiological 
examination at the Omaha VA Medical Center.  The audiogram 
indicated pure tone average scores of 18.75 decibels (dB) for 
the right ear, and 31.25 dB for the left ear.

The audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
30
LEFT
15
20
10
35
60

In addition, the examination indicated a 98% speech 
recognition score for the right ear and a 94% speech 
recognition score for the left ear using the Maryland CNC 
word list test.

On March 30, 2006, the veteran was given an audiological 
examination at The Hearing Clinic, Inc. (Clinic), which 
indicated pure tone average scores of 17.50 dB for the right 
ear, and 25.50 dB for the left ear.  The word recognition 
score was 96% bilaterally using the Maryland CNC word list 
test.  The Board also notes that the audiologist provided 
graphs of the veteran's hearing condition.  The audiologist 
did not, however, provide specific numerical readings at the 
different threshold levels. The Board is unable to interpret 
audiograms which are presented in graphic rather than 
numerical form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances law testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995)  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of above listed 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The veteran contends that he has bilateral hearing loss as a 
result of his military service.  However, neither the VA 
audiogram nor the private medical report, which the veteran 
provided, indicates a right ear hearing loss compensable 
under 
38 C.F.R.§ 3.385.  With no medical evidence of the claimed 
disability for the right ear, the analysis ends for the right 
ear, and service connection must be denied for the right ear. 

While the veteran himself avers that he has a hearing loss in 
the right ear, there is no evidence showing that he has the 
requisite qualifications to render competent medical opinion 
or to diagnose any medical disease or disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits for the right ear.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The veteran does not have right ear 
hearing loss related to his military service.

With regards to the left ear, the 2006 VA medical report 
indicates a hearing loss disability as the auditory threshold 
of 4000 Hertz was greater than 40 decibels.  38 C.F.R. 
§3.385.  However, there is no medical evidence of a nexus 
between the veteran's left ear hearing loss and his military 
service, nor is there a showing of continuity of 
symptomatology after service as is required to support a 
finding of chronicity.  The Board notes that a medical 
record, dated January 21, 1983, indicates the veteran had an 
audiogram as part of a Marathon Oil Company physical 
examination, and that the audiogram result was mailed to the 
company.  There is no record of that audiogram in the case 
file; however, obtaining the audiogram report would not 
advance the veteran's claim.  The VA medical opinion notes 
that because there was no hearing loss in 1970, and no change 
from 1966, the hearing loss is not a result of military noise 
exposure; therefore, the results of the 1983 audiogram are 
not probative.

The opinion expressed by the private Clinic audiologist, that 
the veteran's hearing loss could likely have begun while 
exposed to jet engine noise while serving on flight lines, is 
unreliable as the audiologist did not have the veteran's 
military service records to review.  The veteran's DD 214 
does not indicate that the veteran worked on a flight line.  
Service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Accordingly, the claim 
for service connection for bilateral hearing loss must be 
denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



        

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


 Department of Veterans Affairs


